     Case 2:15-cv-01809-KJM-AC Document 74 Filed 08/25/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    REGINALD BLOUNT,                                  No. 2:15-cv-1809 KJM AC P
12                       Petitioner,
13            v.                                        ORDER
14    J. SOTO,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se and in forma pauperis, has filed a petition for

18   a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner now brings a motion for relief.

19   ECF No. 71. This motion requests an order granting his petition for writ of habeas corpus and

20   ordering his release “A.S.A.P.” Id. at 2.

21          The court will rule on the petition in due course and order any relief appropriate at that

22   time. Accordingly, IT IS HEREBY ORDERED that petitioner’s motion for relief (ECF No. 71)

23   is denied.

24   DATED: August 24, 2020

25

26

27

28
